US. Department of Justice
Civil Rights Division
,,5,, ‘ Housing and Civil Enforcement Section
SMzTHzEszdf us, Mar‘l: 950 Pennsylvania Avenue, NW— 681.
DJ2 1 0'4 8‘0 Overnight: ggsgggg_efgt_mm
Suite 7002
Washington, DC 20006
Telephone: (202) 5144713
Facsimile: (202) 514-1116
October 14, 2016
Michael S. Nagurka
Gilmore & Monahan
Ten Allen Street
PO. Box 1540
Toms River NJ 08754
Dear Mr. Nagurka:




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-58 Filed 09/06/19 Page 1 of 1 PageID: 1361
Thank you for your letter of July 22, 2016 regarding your concerns about blockbusting in
the Township of Jackson, and your subsequent letter on September 13, 2016 and the enclosed
map.
We have reviewed the videos for which you sent us links, the map, and have reviewed
news articles about these allegations. Based on this review, we have determined that no action
by the Department of Justice is necessary at this time.
If further information regarding this matter, or any other potential violation of civil rights,
comes to your attention, please feel free to contact me at this address. I also may be reached via
email at Eric.Treene @usdo'. tov or by phone at (202) 5142228.
Sincerely,
Sameena Shina Majeed
Chief
_By: % , , Wit. 7
Eric W. Treene
Special Counsel for Religious Discrimination
Housing and Civil Enforcement Section
